DETAILED ACTION
Claims 1-15 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



Claim Objections
Claim 1 is objected to because of the following informalities:  The limitation “the respective distances” is recited.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  The limitation “the respective type” is recited.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  The limitation “the geographic installation location” is recited.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  The limitation “the geographic installation location” is recited.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  The limitation “the distance” is recited.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3, 10, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Lin J., Yu W., Griffith D., Yang X., Xu G., Lu C. (2013) On Distributed Energy Routing Protocols in the Smart Grid. In: Lee R. (eds) Software Engineering, Artificial Intelligence, Networking and Parallel/Distributed 


Claim 1
The cited prior art describes a method of operating an electrical grid having at least one electrical consumer and a plurality of electrical producers, the method comprising: (Lin: “In this paper, we investigate the energy routing problem in the smart grid and propose a set of distributed energy routing protocols that determine power transmission paths based on energy requests from users and minimize the overall cost of power transmission. We formalize the problem of determining the power transmission paths as an optimization problem. Based on the formalized model, we first introduce the global optimal energy routing protocol (GOER). Considering that the computation overhead of GOER limits its usage in large-scale grids, we then develop the local optimal energy routing protocol (LOER) for large scale grids. The routing protocols collect the necessary information about grid, solve the optimization problem, and determine the amount of power to be transmitted through each link based on the supply and demand requests associated with users and the capacity limit of links, while minimizing overall resource consumption.” Page 144)
providing at least one consumption prediction for the electrical consumer, (Lin: “First, each demand-node broadcasts the request message with the amount of demanded energy to all nodes in the grid.” Page 148; “The grid elements are not homogeneous, i.e., each node in the grid generates and consumes some quantities of energy. Note that the supplied energy from nodes in a local area may correlate each other due to similar weather condition. When a node pulls energy from the grid, the node is denoted as an energy demand-node. When a node pushes residual energy into the grid, the node is denoted as an energy supply-node. Through energy transmission among energy supply-nodes and energy demand-nodes, the energy supply and demand can be balanced in the smart grid.” Page 145)
providing respective production predictions for each electrical producer of at least a part of the plurality of electrical producers, (Lin: “The grid elements are not homogeneous, i.e., each node in the grid generates and consumes some quantities of energy. Note that the supplied energy from nodes in a local area may correlate each other due to similar weather condition. When a node pulls energy from the grid, the node is denoted as an energy demand-node. When a node pushes residual energy into the grid, the node is denoted as an energy supply-node. Through energy transmission among energy supply-nodes and energy demand-nodes, the energy supply and demand can be balanced in the smart grid.” Page 145; “The link-state information of a link is represented as: (ID, NID, EIDrest, Length, Load, Cost, Level).” Page 146; “According to the above analysis, the problem of selecting the best energy routes can be formalized as an optimization problem that determines the amount of energy transmitted through the set of energy links based on the supply and demand requests of all the nodes along with the set of energy link capacity constraints, so that the overall transmission cost is minimized.” Page 148; “Based on the response, the requesting node determines the number of demand-nodes and the number of supply nodes among its neighbors.” Page 151)
determining the respective distances between the electrical consumer and each electrical producer of the part of the plurality of electrical producers, (Lin: see the cost of each energy-link including the link’s length as described in equation 1 and on page 146; “lij is the link’s length” page 146; “The length of the link which represents the distance between two paired nodes is calculated using Google Maps.” Page 156)
allocating at least one electrical producer of the part of the electrical producers to the electrical consumer in a first allocating step such that (Lin: see the matching of supply and demand nodes as described in the static LOER in section 3.3.1, the dynamic LOER in section 3.3.2 and the GOER in section 3.2)
the provided consumption prediction of the electrical consumer matches to the provided production prediction of the at least one electrical producer and such that (Lin: “A region can be denoted as an energy-balance region if supply-nodes in this region can provide enough power for demand-nodes in this region.” Page 150)
the determined distance between the electrical consumer and the at least one electrical producer is at least smaller than at least one first distance limit, (Lin: see the construction of the region in the dynamic LOER starting with the lowest level of nodes in the region as described in section 3.3.2; see the allocation of nodes in the local optimal energy routing protocol (LOER) (i.e., within a first distance) as described in section 3.3)
conducting at least one further allocating step if, in the first allocating step, at least the electrical producers cannot be allocated to the electrical consumer such that (Lin: see the combining of regions in the static LOER to find an energy-balance region as described in section 3.3.1)
the determined consumption prediction of the electrical consumer matches to the determined production prediction of the at least one electrical producer and/or (Lin: see the region Mg1-A not being in energy-balance (i.e., consumption does not match production) as illustrated in equation 3 and as described on page 151)
such that the determined distance between the electrical consumer and the at least one electrical producer is at least smaller than at least one first distance limit, (Lin: see the construction of the region in the dynamic LOER starting with the lowest level of nodes in the region and adding nodes until the region is in energy-balance as described in section 3.3.2; see the allocation of nodes in the local optimal energy routing protocol (LOER) (i.e., within a first distance) as described in section 3.3)
wherein the second allocating step comprises allocating at least one of the part of the electrical producers to the electrical consumer such that (Lin: see the combining of regions in the static LOER to find an energy-balance region as described in section 3.3.1)
the determined consumption prediction of the electrical consumer matches to the determined production prediction of the at least one electrical producer and such that (Lin: “Then, nodes A and B need to obtain energy from other level1 regions, such as MG1−B and MG1−C. These regions, along with MG1−A, compose the level2 regionMG2−A. If MG2−A is an energy-balance region, Static-LOER first derives the optimal energy routes amongMG1−A,MG1−B, andMG1− C, shown in Fig. 3-(2). Note that, at this moment, the power demanded by MG1 − A is |EA supl | + |EB supl | − EC supl. Static-LOER then derives the optimal energy routes within MG1 − A, MG1 − B and MG1 − C based on GOER, shown in Fig. 3-(1), Fig. 3-(3), and Fig. 3-(4), respectively. By combining the derived optimal energy routes, Static-LOER obtains the suboptimal energy routes for node A and node B in MG1 − A. If, after optimization at level1, MG2 − A is not an energy-balance region, then MG2 − A is treated as a node that the algorithm combines with other level2 regions to compose a higher-level region. The process continues until an energy-balance region is produced; the highest level region is the global grid itself. Hence, with the assumption that the amount of total generated power is more than the total amount tha is consumed, Static-LOER can always select an energy-balance region for demand-nodes, and derives suboptimal energy routes to guide the reliable supply of power for demand-nodes in the grid.” Page 151)
the determined distance between the electrical consumer and the at least one electrical producer is at least smaller than at least one further distance limit which is at least larger than the first distance limit. (Lin: see the construction of the region in the dynamic LOER starting with the lowest level of nodes and then expanding the node regions until it is an energy-balance region as described in section 3.3.2 and page 152; see the allocation of nodes in the local optimal energy routing protocol (LOER) (i.e., within a first distance) as described in section 3.3)

Claim 2:
The cited prior art describes the method according to claim 1, further comprising: 
providing at least one peer-to-peer network comprising at least one peer-to-peer application, (Lin: “First, each demand-node broadcasts the request message with the amount of demanded energy to all nodes in the grid. After receiving the request message, these nodes send the link-state information of all the connected links back to these demand-nodes. The link-state information of a link is represented as: (ID, NID, EID rest, Length, Load, Cost, Level). When the demand-node receives the link-state information of all links in the grid, it determines whether it requests the largest amount of energy in the grid. If it does, it becomes the master node in the grid. Otherwise, it is not the master node and does nothing. Note that the master node should only be the demand-node, which is elected from all demand-nodes dynamically in each cycle, and can determine the energy to be transmitted for each link.” Page 148) 
wherein at least the first allocating step is performed by executing at least one allocating means of the peer-to-peer application by at least a part of the nodes of the peer-to-peer network. (Lin: see the dynamic LOER process by the master node as described in section 3.3.2; see the matching of supply and demand nodes as described in the static LOER in section 3.3.1, the dynamic LOER in section 3.3.2 and the GOER in section 3.2; “The master node and its neighboring nodes compose a new region. To control the computation overhead, similar to Static-LOER, the maximum size of a region in Dynamic-LOER is defined as N as well. If the number of neighboring nodes of the master node is larger than N − 1, the master node randomly selects N − 1 of notes to establish the new region. Otherwise, all of the master node’s neighbors are included in the new region.” Page 152)

Claim 3:
The cited prior art describes the method according to claim 1, wherein allocating the at least one electrical producer of the part of the electrical producers to the electrical consumer in a first allocating step such that the determined consumption prediction of the electrical consumer matches to the determined production prediction of the at least one electrical producer comprises allocating one or more electrical producer(s) of the part of the electrical producers to the consumer such that the power expected to be generated by the one or more electrical producer(s) during a specific future time period is essentially equal to the power expected to be consumed by the electrical consumer during the specific future time period. (Lin: see the energy transmission cycle as described on page 146; “A region can be denoted as an energy-balance region if supply-nodes in this region can provide enough power for demand-nodes in this region.” Page 150; “The process of constructing regions stops when the newly established region is an energy-balance region. After determining the energy-balance region, Dynamic-LOER obtains the suboptimal energy routes in the same fashion as Static-LOER. For example, as shown in Fig. 4, we assume that node A and node F are demand-nodes. According to Dynamic-LOER, the final region will beMG3−Aif it is an energy-balance region.” Page 152; “We assume that the measuring components can determine whether a node belongs to a supply-node or demand-node. To balance demand and supply, each node communicates with other nodes, sharing measurements, energy availability, and requests for energy. We define an energy transmission cycle as a period of time in which the supply and demand states of nodes in the grid do not change significantly. Denote Ei supl(n) as the difference between the supplied and demanded energy at the ith node during the nth energy transmission cycle. If Ei supl(n) > 0, the ith node can provide at most Ei supl(n) units of energy to the set of demand-nodes. If Ei supl(n) ≤ 0, the ith node requires |Ei supl(n)| units of energy from the set of supply-nodes during the nth energy transmission cycle.” Page 146)

Claim 10:
The cited prior art describes the method according to claim 2, wherein the method further comprises registering at least one of the electrical consumer and the plurality of electrical producers in the peer-to-peer application by storing at least one identifier assigned to the at least one of the electrical consumer and the plurality of electrical producers. (Lin: see the storage of the link state information including the IDs for each link to nodes as described in section 4.3; “As we stated in the description of GOER and LOER in Section 3, a node in the grid should store the link state information of all links that it connects to, including (ID,NID,EID rest,Length, Load,Cost,Level).” Page 155)

Claim 13:
The cited prior art describes a peer-to-peer application for a peer-to-peer network, comprising: (Lin: “In this paper, we investigate the energy routing problem in the smart grid and propose a set of distributed energy routing protocols that determine power transmission paths based on energy requests from users and minimize the overall cost of power transmission. We formalize the problem of determining the power transmission paths as an optimization problem. Based on the formalized model, we first introduce the global optimal energy routing protocol (GOER). Considering that the computation overhead of GOER limits its usage in large-scale grids, we then develop the local optimal energy routing protocol (LOER) for large scale grids. The routing protocols collect the necessary information about grid, solve the optimization problem, and determine the amount of power to be transmitted through each link based on the supply and demand requests associated with users and the capacity limit of links, while minimizing overall resource consumption.” Page 144; “First, each demand-node broadcasts the request message with the amount of demanded energy to all nodes in the grid. After receiving the request message, these nodes send the link-state information of all the connected links back to these demand-nodes. The link-state information of a link is represented as: (ID, NID, EID rest, Length, Load, Cost, Level). When the demand-node receives the link-state information of all links in the grid, it determines whether it requests the largest amount of energy in the grid. If it does, it becomes the master node in the grid. Otherwise, it is not the master node and does nothing. Note that the master node should only be the demand-node, which is elected from all demand-nodes dynamically in each cycle, and can determine the energy to be transmitted for each link.” Page 148)
at least one allocating means configured to allocate at least one electrical producer of a part of the electrical producers connectable to an electrical grid to at least one electrical consumer connectable to the electrical grid in a first allocating step such that (Lin: see the matching of supply and demand nodes as described in the static LOER in section 3.3.1, the dynamic LOER in section 3.3.2 and the GOER in section 3.2)
a consumption prediction of the electrical consumer matches to the production prediction of the at least one electrical producer and such that (Lin: “A region can be denoted as an energy-balance region if supply-nodes in this region can provide enough power for demand-nodes in this region.” Page 150)
a distance between the electrical consumer and the at least one electrical producer is at least smaller than at least one first distance limit, and (Lin: see the construction of the region in the dynamic LOER starting with the lowest level of nodes in the region as described in section 3.3.2; see the allocation of nodes in the local optimal energy routing protocol (LOER) (i.e., within a first distance) as described in section 3.3)
wherein the allocating means is configured to conduct at least one further allocating step if, in the first allocating step, at least the electrical producers cannot be allocated to the electrical consumer such that (Lin: see the combining of regions in the static LOER to find an energy-balance region as described in section 3.3.1)
the determined consumption prediction of the electrical consumer matches to the determined production prediction of the at least one electrical producer and/or (Lin: see the region Mg1-A not being in energy-balance (i.e., consumption does not match production) as illustrated in equation 3 and as described on page 151)
such that the determined distance between the electrical consumer and the at least one electrical producer is at least smaller than at least one first distance limit,  (Lin: see the construction of the region in the dynamic LOER starting with the lowest level of nodes in the region and adding nodes until the region is in energy-balance as described in section 3.3.2; see the allocation of nodes in the local optimal energy routing protocol (LOER) (i.e., within a first distance) as described in section 3.3)
wherein the second allocating step comprises allocating at least one of the part of the electrical producers to the electrical consumer such that (Lin: see the combining of regions in the static LOER to find an energy-balance region as described in section 3.3.1)
the determined consumption prediction of the electrical consumer matches to the determined production prediction of the at least one electrical producer and such that (Lin: “Then, nodes A and B need to obtain energy from other level1 regions, such as MG1−B and MG1−C. These regions, along with MG1−A, compose the level2 regionMG2−A. If MG2−A is an energy-balance region, Static-LOER first derives the optimal energy routes amongMG1−A,MG1−B, andMG1− C, shown in Fig. 3-(2). Note that, at this moment, the power demanded by MG1 − A is |EA supl | + |EB supl | − EC supl. Static-LOER then derives the optimal energy routes within MG1 − A, MG1 − B and MG1 − C based on GOER, shown in Fig. 3-(1), Fig. 3-(3), and Fig. 3-(4), respectively. By combining the derived optimal energy routes, Static-LOER obtains the suboptimal energy routes for node A and node B in MG1 − A. If, after optimization at level1, MG2 − A is not an energy-balance region, then MG2 − A is treated as a node that the algorithm combines with other level2 regions to compose a higher-level region. The process continues until an energy-balance region is produced; the highest level region is the global grid itself. Hence, with the assumption that the amount of total generated power is more than the total amount tha is consumed, Static-LOER can always select an energy-balance region for demand-nodes, and derives suboptimal energy routes to guide the reliable supply of power for demand-nodes in the grid.” Page 151)
the determined distance between the electrical consumer and the at least one electrical producer is at least smaller than at least one further distance limit which is at least larger than the first distance limit. (Lin: see the construction of the region in the dynamic LOER starting with the lowest level of nodes and then expanding the node regions until it is an energy-balance region as described in section 3.3.2 and page 152; see the allocation of nodes in the local optimal energy routing protocol (LOER) (i.e., within a first distance) as described in section 3.3)

Claim 14
The cited prior art describes a system for operating an electrical grid, comprising: (Lin: “In this paper, we investigate the energy routing problem in the smart grid and propose a set of distributed energy routing protocols that determine power transmission paths based on energy requests from users and minimize the overall cost of power transmission. We formalize the problem of determining the power transmission paths as an optimization problem. Based on the formalized model, we first introduce the global optimal energy routing protocol (GOER). Considering that the computation overhead of GOER limits its usage in large-scale grids, we then develop the local optimal energy routing protocol (LOER) for large scale grids. The routing protocols collect the necessary information about grid, solve the optimization problem, and determine the amount of power to be transmitted through each link based on the supply and demand requests associated with users and the capacity limit of links, while minimizing overall resource consumption.” Page 144)
at least one electrical consumer, (Lin: “First, each demand-node broadcasts the request message with the amount of demanded energy to all nodes in the grid.” Page 148; “The grid elements are not homogeneous, i.e., each node in the grid generates and consumes some quantities of energy. Note that the supplied energy from nodes in a local area may correlate each other due to similar weather condition. When a node pulls energy from the grid, the node is denoted as an energy demand-node. When a node pushes residual energy into the grid, the node is denoted as an energy supply-node. Through energy transmission among energy supply-nodes and energy demand-nodes, the energy supply and demand can be balanced in the smart grid.” Page 145)
a plurality of electrical producers, and (Lin: “First, each demand-node broadcasts the request message with the amount of demanded energy to all nodes in the grid.” Page 148; “The grid elements are not homogeneous, i.e., each node in the grid generates and consumes some quantities of energy. Note that the supplied energy from nodes in a local area may correlate each other due to similar weather condition. When a node pulls energy from the grid, the node is denoted as an energy demand-node. When a node pushes residual energy into the grid, the node is denoted as an energy supply-node. Through energy transmission among energy supply-nodes and energy demand-nodes, the energy supply and demand can be balanced in the smart grid.” Page 145)
at least one peer-to-peer network with at least one peer-to-peer application according to claim 13. (Lin: “First, each demand-node broadcasts the request message with the amount of demanded energy to all nodes in the grid. After receiving the request message, these nodes send the link-state information of all the connected links back to these demand-nodes. The link-state information of a link is represented as: (ID, NID, EID rest, Length, Load, Cost, Level). When the demand-node receives the link-state information of all links in the grid, it determines whether it requests the largest amount of energy in the grid. If it does, it becomes the master node in the grid. Otherwise, it is not the master node and does nothing. Note that the master node should only be the demand-node, which is elected from all demand-nodes dynamically in each cycle, and can determine the energy to be transmitted for each link.” Page 148)

Claim 15
The cited prior art describes the system according to claim 14, characterized in that the system further comprises: 
at least one peer-to-peer module assigned to the electrical consumer and configured to provide at least one consumption prediction for the electrical consumer to the peer-to-peer application, and/or (Lin: “First, each demand-node broadcasts the request message with the amount of demanded energy to all nodes in the grid.” Page 148; “The grid elements are not homogeneous, i.e., each node in the grid generates and consumes some quantities of energy. Note that the supplied energy from nodes in a local area may correlate each other due to similar weather condition. When a node pulls energy from the grid, the node is denoted as an energy demand-node. When a node pushes residual energy into the grid, the node is denoted as an energy supply-node. Through energy transmission among energy supply-nodes and energy demand-nodes, the energy supply and demand can be balanced in the smart grid.” Page 145)
at least one further peer-to-peer module assigned to the electrical producer and configured to provide at least one production prediction for the electrical producer to the peer-to-peer application. (Lin: “The grid elements are not homogeneous, i.e., each node in the grid generates and consumes some quantities of energy. Note that the supplied energy from nodes in a local area may correlate each other due to similar weather condition. When a node pulls energy from the grid, the node is denoted as an energy demand-node. When a node pushes residual energy into the grid, the node is denoted as an energy supply-node. Through energy transmission among energy supply-nodes and energy demand-nodes, the energy supply and demand can be balanced in the smart grid.” Page 145; “The link-state information of a link is represented as: (ID, NID, EIDrest, Length, Load, Cost, Level).” Page 146; “According to the above analysis, the problem of selecting the best energy routes can be formalized as an optimization problem that determines the amount of energy transmitted through the set of energy links based on the supply and demand requests of all the nodes along with the set of energy link capacity constraints, so that the overall transmission cost is minimized.” Page 148; “Based on the response, the requesting node determines the number of demand-nodes and the number of supply nodes among its neighbors.” Page 151)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 4-5, 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lin J., Yu W., Griffith D., Yang X., Xu G., Lu C. (2013) On Distributed Energy Routing Protocols in the Smart Grid. In: Lee R. (eds) Software .


Claim 4
Lin does not explicitly describe a registry as described below.  However, Orsini teaches the registry as described below.  
The cited prior art describes the method according to claim 2, wherein allocating the at least one electrical producer of the part of the electrical producers to the electrical consumer comprises storing the allocation of the at least one electrical producer of the part electrical producers to the electrical consumer in an inspectable allocation registry storage at least controlled by a peer-to-peer application. (Orsini: see the blockchain 402 as illustrated in figure 4 and the public ledger as illustrated in figure 3; “Smart grid contracts that utilize blockchain principles and facilitate transactions between various TAGe can enable resulting actions in a secure and time-synchronized manner with high interoperability.a. Blockchain, or Public Ledger, as employed by smart grid contracts, contains discrete “blocks” of information. i. essential information can include a timestamp, a State (or ownership status), reference to the previous block, and a list of transactions that took place since the last block. b. information posted on Public Ledger is visible and accessible to all i. Smart grid contracts are auditable, secure (for example, from cyber attacks) and ireputable (from gaming and tampering) because of the Public Ledger. c. smart grid contracts offer unified protocols that can increase interoperability between different physical and communication requirements used by TAG element's components.d. speed of smart grid contracts and speed of data processing and transmission can be similar. This affords precise time-synchronization for different grid applications.” Paragraph 0050)
One of ordinary skill in the art would have recognized that applying the known technique of Lin, namely, distributed energy routing protocols in a smart grid, with the known techniques of Orsini, namely, blockchain based distributed consensus control for an electrically powered network, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Lin to control the distribution of energy within a smart grid with the teachings of Orsini to use blockchain technology within an electrically network would have been recognized by those of ordinary skill in the art as resulting in an improved electrical grid operation system (i.e., using blockchain and related techniques within a distributed energy routing system of Lin based on the teachings of using blockchain and related techniques in an energy system in Orsini).

Claim 5
Lin does not explicitly describe a stored allocation as described below.  However, Orsini teaches the stored allocation as described below.  
The cited prior art describes the method according to claim 4, wherein the method further comprises controlling the electrical grid at least also depending on the at least one stored allocation of the at least one electrical producer of the part of electrical producers to the electrical consumer. (Orsini: “FIG. 2 illustrates an example of components and functions 200 of a TAGe. TAGe can be used to cryptographically secure, control or transfer data on the TAG network. TAGe can include any form of computing device or integrated circuit embedded in, retrofit to, or communicating in any fashion with, a device that monitors, produces, consumes, transfers, measures or stores energy, computation or data. TAGe allows for the secure, distributed, control of equipment comprising a utility or virtual utility grid whose communication protocols and methods may include but are not limited to SCADA, IEC 61850, IEEE 1547, wireless and various IP based smart grid control systems.” Paragraph 0031; “The TAGe has the ability to relay encrypted data transactions to and from a data payload generator. A data payload generator is any device used to add information to or read information from a cryptographically secured data payload. Encrypted data transactions are carried on the peer-to-peer TAG network and stored non-repudiably in the blockchain. TAGe can relay revenue-grade metrology, system status, control commands, conditions or any form of data generated by or transmitted to TAG-connected devices that consume, provide, measure or curtail power or computation from a TAG-connected device. Contract inputs 302 may include pricing, location, time, grid conditions, energy GHG impacts, Environmental externalities, Social Impact indices, reputation, temperature, network information or other variables that contribute to the localization and valuation of energy, demand, information or control of devices physically, wirelessly, or otherwise connected to the TAG. Contract outputs 304 may include information for fulfillment 308 such as equipment control signals/actions, services/products to be enabled or delivered, and token value exchange.” Paragraph 0034)
Lin and Orsini are combinable for the same rationale as set forth above with respect to claim 4.

Claim 9

The cited prior art describes the method according to claim 2, wherein 
the at least one allocating step comprises generating at least one allocation transaction agreement about the allocation of the at least one electrical producer to the electrical consumer by means of the peer-to-peer application, (Orsini: see the smart grid contract 204 and contract output 304 as illustrated in figure 3; see the block 406 as illustrated in figure 4; “Encrypted data transactions are carried on the peer-to-peer TAG network and stored non-repudiably in the blockchain. TAGe can relay revenue-grade metrology, system status, control commands, conditions or any form of data generated by or transmitted to TAG-connected devices that consume, provide, measure or curtail power or computation from a TAG-connected device. Contract inputs 302 may include pricing, location, time, grid conditions, energy GHG impacts, Environmental externalities, Social Impact indices, reputation, temperature, network information or other variables that contribute to the localization and valuation of energy, demand, information or control of devices physically, wirelessly, or otherwise connected to the TAG. Contract outputs 304 may include information for fulfillment 308 such as equipment control signals/actions, services/products to be enabled or delivered, and token value exchange.” Paragraph 0034)
wherein the allocation transaction agreement comprises at least one of: (Orsini: see the smart grid contract 204 and contract output 304 as illustrated in figure 3; see the block 406 as illustrated in figure 4)
allocating criterion, (Orsini: see the how of the smart grid contract 204 between elements A and B as illustrated in figure 3; see also the contract with components as described in paragraphs 0022-0024)
identifier of the at least one electrical producer, (Orsini: see the who of the smart grid contract 204 between elements A and B as illustrated in figure 3; see also the contract with components as described in paragraphs 0022-0024)
identifier of the electrical consumer, (Orsini: see the who of the smart grid contract 204 between elements A and B as illustrated in figure 3; see also the contract with components as described in paragraphs 0022-0024)
 amount of power delivered by the at least one electrical producer, and (Orsini: see the what of the smart grid contract 204 between elements A and B as illustrated in figure 3; see also the contract with components as described in paragraphs 0022-0024)
amount of power consumed by the electrical consumer. (Orsini: see the what of the smart grid contract 204 between elements A and B as illustrated in figure 3; see also the contract with components as described in paragraphs 0022-0024)
Lin and Orsini are combinable for the same rationale as set forth above with respect to claim 4.

Claim 11
Lin does not explicitly describe proofs as described below.  However, Orsini teaches the proofs as described below.  

wherein the peer-to-peer application is a decentralized register or a shared database, (Lin: “First, each demand-node broadcasts the request message with the amount of demanded energy to all nodes in the grid. After receiving the request message, these nodes send the link-state information of all the connected links back to these demand-nodes. The link-state information of a link is represented as: (ID, NID, EID rest, Length, Load, Cost, Level). When the demand-node receives the link-state information of all links in the grid, it determines whether it requests the largest amount of energy in the grid. If it does, it becomes the master node in the grid. Otherwise, it is not the master node and does nothing. Note that the master node should only be the demand-node, which is elected from all demand-nodes dynamically in each cycle, and can determine the energy to be transmitted for each link.” Page 148)
wherein the peer-to-peer application is configured to store data with given certain proofs or signatures. (Orsini: “The use of autonomous, self-executing contracts may be hosted on the network may operate devices on the network while simultaneously transacting the benefits, costs or value created by the device's operation between nodes of the network. The results of autonomous, self-executing contracts may be recorded on an immutable, append-only, public ledger which maintains a database of all transactions that have taken place on the network. This database may be hosted on the distributed network of devices. This ledger and database may be autonomous and independent of control by any single node of the network. The network may ensure the cryptographically secure, decentralized, autonomous and independent function of the public ledger and self-executing contracts are maintained independent of the individual nodes that make up the network. Access to the network is provided for the creation or execution of autonomous, self-executing contracts which control the devices or transactions of claim.” Paragraph 0010)
Lin and Orsini are combinable for the same rationale as set forth above with respect to claim 4.

Claim 12
Lin does not explicitly describe blocks as described below.  However, Orsini teaches the blocks as described below.  
The cited prior art describes the method according to claim 2, wherein the peer-to-peer application is a block chain or decentral ledger comprising at least two blocks coupled to each other. (Orsini: see the blockchain 402 as illustrated in figure 4; “Smart grid contracts that utilize blockchain principles and facilitate transactions between various TAGe can enable resulting actions in a secure and time-synchronized manner with high interoperability.a. Blockchain, or Public Ledger, as employed by smart grid contracts, contains discrete “blocks” of information. i. essential information can include a timestamp, a State (or ownership status), reference to the previous block, and a list of transactions that took place since the last block. b. information posted on Public Ledger is visible and accessible to all i. Smart grid contracts are auditable, secure (for example, from cyber attacks) and ireputable (from gaming and tampering) because of the Public Ledger. c. smart grid contracts offer unified protocols that can increase interoperability between different physical and communication requirements used by TAG element's components.d. speed of smart grid contracts and speed of data processing and transmission can be similar. This affords precise time-synchronization for different grid applications.” Paragraph 0050)
Lin and Orsini are combinable for the same rationale as set forth above with respect to claim 4.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lin J., Yu W., Griffith D., Yang X., Xu G., Lu C. (2013) On Distributed Energy Routing Protocols in the Smart Grid. In: Lee R. (eds) Software Engineering, Artificial Intelligence, Networking and Parallel/Distributed Computing. Studies in Computational Intelligence, vol 492. Springer, Heidelberg (Lin) in view of U.S. Patent Application Publication No. 2017/0103468 (Orsini) and further in view of U.S. Patent Application Publication No. 2016/0117657 (Forbes).


Claim 6
Lin and Orsini do not explicitly describe displaying as described below.  However, Forbes teaches the displaying as described below.  
The cited prior art describes the method according to claim 4, wherein the method further comprises displaying at least the at least one allocation of the at least one electrical producer to the electrical consumer based on the at least one stored allocation of the at least one electrical (see the allocation data in Orsini and the displaying of a micogrid with supply and load connections in Forbes; Orsini: see the blockchain 402 as illustrated in figure 4 and the public ledger as illustrated in figure 3; “Smart grid contracts that utilize blockchain principles and facilitate transactions between various TAGe can enable resulting actions in a secure and time-synchronized manner with high interoperability.a. Blockchain, or Public Ledger, as employed by smart grid contracts, contains discrete “blocks” of information. i. essential information can include a timestamp, a State (or ownership status), reference to the previous block, and a list of transactions that took place since the last block. b. information posted on Public Ledger is visible and accessible to all i. Smart grid contracts are auditable, secure (for example, from cyber attacks) and ireputable (from gaming and tampering) because of the Public Ledger. c. smart grid contracts offer unified protocols that can increase interoperability between different physical and communication requirements used by TAG element's components.d. speed of smart grid contracts and speed of data processing and transmission can be similar. This affords precise time-synchronization for different grid applications.” Paragraph 0050; Forbes: see the gui showing the connected generators and loads as illustrated in figure 19; “FIG. 19 illustrates a graphic user interface screen shot for one embodiment of the present invention showing a microgrid control App applicable to data centers and/or microgrids. A one-line microgrid diagram is displayed with bus voltage information and branch power flow information.” Paragraph 0103)
One of ordinary skill in the art would have recognized that applying the known technique of Lin, namely, distributed energy routing protocols in a smart grid, and the known techniques of Orsini, namely, blockchain based distributed consensus control for an electrically powered .


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lin J., Yu W., Griffith D., Yang X., Xu G., Lu C. (2013) On Distributed Energy Routing Protocols in the Smart Grid. In: Lee R. (eds) Software Engineering, Artificial Intelligence, Networking and Parallel/Distributed Computing. Studies in Computational Intelligence, vol 492. Springer, Heidelberg (Lin) in view of U.S. Patent Application Publication No. 2010/0207454 (Jagota).

Claim 7
Lin does not explicitly describe a type as described below.  However, Jagota teaches the type as described below.  

determining the respective type of each of the electrical producers of the part of the plurality of electrical producers, (Jagota: see the identify power sources 310 as illustrated in figure 3 and as described in paragraphs 0031, 0032; “The sources and priorities database 230 is coupled to the source prioritizer 220. In one embodiment, the sources and priorities database 230 is configured to store data pertaining to the identity of the power sources in the DC plant that the source identifier 210 may employ to identify the power sources. In another embodiment, the sources and priorities database 230 is configured to store data pertaining to one or more criteria that the source prioritizer 220 may employ to prioritize the power sources.” Paragraph 0023)
wherein allocating the at least one electrical producer of the part of the electrical producers to the electrical consumer depends on the determined type of the at least one electrical producer. (Jagota: see the prioritize power sources based on criterion 315 as illustrated in figure 3 and as described in paragraphs 0031, 0032; “The method begins in a start step 305. In a step 310, the power sources are identified. The identifying may be carried out as described above. In a step 315, the power sources are prioritized based on at least one criterion. In various embodiments, the at least one criterion may include one or more of: operational cost, carbon footprint, noise generation, a combination of power sources selected and an environmental factor.” Paragraph 0031; “In another embodiment, the criterion is a "carbon footprint," which is a metric used nowadays to gauge the environmental impact of operating each of the identified power sources. In a more specific embodiment, the source prioritizer 220 gives a power source having a smaller carbon footprint a higher priority than a power source having a larger carbon footprint.” Paragraph 0019)
One of ordinary skill in the art would have recognized that applying the known technique of Lin, namely, distributed energy routing protocols in a smart grid, with the known techniques of Jagota, namely, selecting a power supply from various power sources, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Lin to control the distribution of energy within a smart grid with the teachings of Jagota to select a power sources based on various criterion would have been recognized by those of ordinary skill in the art as resulting in an improved electrical grid operation system (i.e., using power source selection techniques within a distributed energy routing system of Lin based on the teachings of selecting a power source based on various criterion in Jagota).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lin J., Yu W., Griffith D., Yang X., Xu G., Lu C. (2013) On Distributed Energy Routing Protocols in the Smart Grid. In: Lee R. (eds) Software Engineering, Artificial Intelligence, Networking and Parallel/Distributed Computing. Studies in Computational Intelligence, vol 492. Springer, Heidelberg (Lin) in view of U.S. Patent No. 8,244,462 (Zhu).


Claim 8
Lin does not explicitly describe a geographic location and distance therefrom as described below.  However, Zhu teaches the geographic location and distance therefrom as described below.  
The cited prior art describes the method according to claim 1, wherein determining a distance between an electrical consumer and an electrical producer comprises: 
determining the geographic installation location of the electrical consumer, (see the paired nodes using Google Maps in Lin and the geographic location in Zhu; Lin: see the cost of each energy-link including the link’s length as described in equation 1 and on page 146; “lij is the link’s length” page 146; “The length of the link which represents the distance between two paired nodes is calculated using Google Maps.” Page 156; Zhu: “In one aspect, a method of determining distances with a device is provided. The method includes receiving object position data representing the position of a surface of a geographic object, determining the first and second geographic position of the device, and determining the first and second geographic orientation of the device. It also includes determining, with a processor, the distance between a first and second position on the surface of the geographic object based on the first geographic position of the device, the second geographic position of the device, the first geographic orientation of the device, the second geographic orientation of the device and the object position data.” Col. 1, lines 30-41)
determining the geographic installation location of the electrical producer, and (see the paired nodes using Google Maps in Lin and the geographic location in Zhu; Lin: see the cost of each energy-link including the link’s length as described in equation 1 and on page 146; “lij is the link’s length” page 146; “The length of the link which represents the distance between two paired nodes is calculated using Google Maps.” Page 156; Zhu: “In one aspect, a method of determining distances with a device is provided. The method includes receiving object position data representing the position of a surface of a geographic object, determining the first and second geographic position of the device, and determining the first and second geographic orientation of the device. It also includes determining, with a processor, the distance between a first and second position on the surface of the geographic object based on the first geographic position of the device, the second geographic position of the device, the first geographic orientation of the device, the second geographic orientation of the device and the object position data.” Col. 1, lines 30-41)
determining the distance between the electrical consumer and the electrical producer based on the determined geographic installation location of the electrical consumer and the determined geographic installation location of the electrical producer. (see the distance between paired nodes using Google Maps in Lin and the distance between geographic locations in Zhu; Lin: see the cost of each energy-link including the link’s length as described in equation 1 and on page 146; “lij is the link’s length” page 146; “The length of the link which represents the distance between two paired nodes is calculated using Google Maps.” Page 156; Zhu: “In one aspect, a method of determining distances with a device is provided. The method includes receiving object position data representing the position of a surface of a geographic object, determining the first and second geographic position of the device, and determining the first and second geographic orientation of the device. It also includes determining, with a processor, the distance between a first and second position on the surface of the geographic object based on the first geographic position of the device, the second geographic position of the device, the first geographic orientation of the device, the second geographic orientation of the device and the object position data.” Col. 1, lines 30-41)
One of ordinary skill in the art would have recognized that applying the known technique of Lin, namely, distributed energy routing protocols in a smart grid, with the known techniques of Zhu, namely, determining distances between geographic positions, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Lin to control the distribution of energy within a smart grid with the teachings of Zhu to determine distances between geographic positions would have been recognized by those of ordinary skill in the art as resulting in an improved electrical grid operation system (i.e., using geographic distance determination within a distributed energy routing system of Lin based on the teachings of geographic distance determination in Zhu).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A. Brocco, "Fully distributed power routing for an ad hoc nanogrid," 2013 IEEE International Workshop on Inteligent Energy Systems (IWIES), Vienna, Austria, 2013, pp. 113-118 describes an ad hoc self-organized nanogrid based on distributed energy sources with a goal of minimizing the distance between loads and generators.
Beitollahi, Hakem, and Geert Deconinck. "Peer-to-peer networks applied to power grid." Proceedings of the International conference on Risks and Security of Internet and Systems (CRiSIS)’in conjunction with the IEEE GIIS. Vol. 7. 2007 describes peer to peer networks as applied to power grids.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851.  The examiner can normally be reached on Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Christopher E. Everett/Primary Examiner, Art Unit 2116